UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-2471



PAUL M. BLOWE,

                                             Plaintiff - Appellant,

          versus


CITY OF NORFOLK JUDICIAL CIRCUIT COURT;
EVERETTE MARTIN, Judge; JEFFREY L. STREDLER;
JOHN TATE; CITY OF NORFOLK,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-97-998-2)


Submitted:   March 26, 1998                 Decided:   April 6, 1998


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Paul M. Blowe, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

his 42 U.S.C. § 1983 (1994) complaint as frivolous under 28

U.S.C.A. § 1915A(e)(2)(B)(i), (iii) (West Supp. 1997). We have

reviewed the record and the district court's opinion and find that

this appeal is frivolous. Accordingly, we deny Appellant's motion
for appointment of counsel and dismiss the appeal on the reasoning

of the district court. Blowe v. City of Norfolk, No. CA-97-998-2
(E.D. Va. Oct. 17, 1997). See 28 U.S.C.A. § 1915A(e)(2)(B)(i). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2